



EXHIBIT 10.1
HEARTLAND FINANCIAL USA, INC.
2012 LONG-TERM INCENTIVE PLAN
AS AMENDED AND RESTATED




Article 1
INTRODUCTION


Section 1.1 Purpose, Effective Date and Term.  The purpose of this Heartland
Financial USA, Inc. 2012 Long-Term Incentive Plan is to promote the long-term
financial success of Heartland Financial USA, Inc. and its Subsidiaries by
providing a means to attract, retain and reward individuals who can and do
contribute to such success, and to further align their interests with those of
the Stockholders. The “Effective Date” of the Plan was January 1, 2012, and the
Plan is amended and restated effective March 8, 2016, the “Restatement Effective
Date,” subject to approval by the Stockholders. The Plan shall remain in effect
as long as any Awards are outstanding; provided, however, that no Awards may be
granted after the 10-year anniversary of the Effective Date.


Section 1.2 Participation. Each employee and director of, and service provider
to, the Company and each Subsidiary who is granted, and currently holds, an
Award in accordance with the terms of the Plan shall be a “Participant” in the
Plan. Award recipients shall be limited to employees and directors of, and
service providers to, the Company and its Subsidiaries; provided, however, that
an Award (other than an Award of an ISO) may be granted to an individual prior
to the date on which he or she first performs services as an employee, director
or service provider, provided that such Award does not become vested prior to
the date such individual commences such services.


Section 1.3 Definitions. Capitalized terms in the Plan shall be defined as set
forth in the Plan (including the definition provisions of Article 8).


Article 2
AWARDS


Section 2.1 General. Any Award may be granted singularly, in combination with
another Award (or Awards), or in tandem whereby the exercise or vesting of one
Award held by a Participant cancels another Award held by the Participant. Each
Award shall be subject to the terms of the Plan and such additional terms as the
Committee may provide with respect to such Award and as may be evidenced in the
Award Agreement. Subject to the provisions of Section 3.4(b), an Award may be
granted as an alternative to or replacement of an existing award under the Plan,
any other plan of the Company or a Subsidiary or as the form of payment for
grants or rights earned or due under any other compensation plan or arrangement
of the Company or a Subsidiary, including the plan of any entity acquired by the
Company or a Subsidiary. The types of Awards that may be granted include the
following:


(a) Stock Options. A stock option represents the right to purchase Shares at an
exercise price established by the Committee.  Any stock option may be either an
incentive stock option (an “ISO”) that is intended to satisfy the requirements
applicable to an “incentive stock option” described in Code Section 422(b) or a
nonqualified stock option that is not intended to be an ISO; provided, however,
that no ISOs may be (i) granted after the 10-year anniversary of the earlier of
the Effective Date or Stockholder approval of the Plan or (ii) granted to a
non-employee, and provided, further, that to the extent the aggregate Fair
Market Value (determined at the time of grant) of Shares with respect to which
ISOs are exercisable for the first time by any Participant during any calendar
year under all plans of the Company and its Subsidiaries exceeds $100,000, the
stock options or portions thereof that exceed such limit shall be treated as
nonqualified stock options.  Unless otherwise specifically provided by its
terms, any stock option granted under the Plan shall be a nonqualified stock
option. All or a portion of any ISO granted under the Plan that does not qualify
as an ISO for any reason shall be deemed to be a nonqualified stock option. In
addition, any ISO granted under the Plan may be unilaterally modified by the
Committee to disqualify such stock option from ISO treatment such that it shall
become a nonqualified stock option.


(b) Stock Appreciation Rights.  A stock appreciation right (an “SAR”) is a right
to receive, in cash, Shares or a combination of both (as shall be reflected in
the respective Award Agreement), an amount equal to or based upon the excess of:
(i) the Fair Market Value at the time of exercise of the SAR; over (ii) an
exercise price established by the Committee.


(c) Stock Awards.  A stock award is a grant of Shares or a right to receive
Shares (or their cash equivalent or a combination of both) in the future.  Such
Awards may include bonus shares, performance shares, performance units,
restricted stock, restricted stock units (“RSUs”) or any other equity-based
Award as determined by the Committee.




1

--------------------------------------------------------------------------------





(d) Cash Incentive Awards.  A cash incentive award is the grant of a right to
receive a payment of cash (or Stock having a value equivalent to the cash
otherwise payable), determined on an individual basis or as an allocation of an
incentive pool that is contingent on the achievement of performance objectives
established by the Committee.


Section 2.2 Exercise of Stock Options and SARs.  A stock option or SAR shall be
exercisable in accordance with such terms as may be established by the
Committee; provided, however, that a stock option or SAR shall expire no later
than 10 years after its grant date (five years in the case of an ISO with
respect to a 10% Stockholder).  The exercise price of each stock option and SAR
shall be not less than 100% of the Fair Market Value on the grant date (or, if
greater, the par value of a Share); provided, however, that the exercise price
of an ISO shall be not less than 110% of Fair Market Value on the grant date in
the case of a 10% Stockholder; provided, further, that, to the extent permitted
under Code Section 409A, and subject to Section 3.4(b), the exercise price may
be higher or lower in the case of stock options or SARs granted in replacement
of existing awards held by an employee, director or service provider granted by
an acquired entity.  The payment of the exercise price of a stock option shall
be by cash or, subject to limitations imposed by applicable law, by such other
means as the Committee may from time to time permit, including: (a) by
tendering, either actually or by attestation, Shares acceptable to the Committee
and valued at Fair Market Value as of the day of exercise; (b) by irrevocably
authorizing a third party, acceptable to the Committee, to sell Shares acquired
upon exercise of the stock option and to remit to the Company a sufficient
portion of the sale proceeds to pay the entire exercise price and any tax
withholding resulting from such exercise; (c) payment through a net exercise
such that, without the payment of any funds for such exercise, the Participant
may exercise the option and receive the net number of Shares equal in value to
(i) the number of Shares as to which the option is being exercised, multiplied
by (ii) a fraction, the numerator of which is the Fair Market Value (on such
date as is determined by the Committee) less the exercise price, and the
denominator of which is such Fair Market Value (the number of net Shares to be
received shall be rounded down to the nearest whole number of Shares); (d) by
personal, certified or cashiers' check; (e) by other property deemed acceptable
by the Committee or (f) by any combination thereof.


Section 2.3 Performance-Based Compensation. Any Award that is intended to be
Performance-Based Compensation shall be conditioned on the achievement of one or
more objective performance measures, to the extent required by Code Section
162(m), as may be determined by the Committee. The grant of any Award and the
establishment of performance measures that are intended to be Performance-Based
Compensation shall occur during the period required under Code Section 162(m).


(a) Performance Measures.  The performance measures described in this Section
2.3 may be based on any one or more of the following: earnings (e.g., earnings
before interest and taxes, earnings before interest, taxes, depreciation and
amortization; or earnings per share); financial return ratios (e.g., return on
investment, return on invested capital, return on equity or return on assets);
increase in revenue, operating or net cash flows; cash flow return on
investment; total stockholder return; market share; net operating income,
operating income or net income; debt load reduction; loan and lease losses;
expense management; economic value added; stock price; book value; overhead;
assets; asset quality level; charge offs; loan reserves, nonperforming assets;
loans; deposits; growth of loans, deposits or assets; interest sensitivity gap
levels; regulatory compliance; improvement of financial rating; achievement of
balance sheet or income statement objectives; improvements in capital structure;
profitability; profit margins; interest margins; budget comparisons or strategic
business objectives, consisting of one or more objectives based on meeting
specific cost targets, business expansion goals and goals relating to
acquisitions or divestitures. Performance measures may be based on the
performance of the Company as a whole or of any one or more Subsidiaries,
business units of the Company or a Subsidiary or a specific, or group of,
product lines and may be measured relative to a peer group, an index or a
business plan.


(b) Partial Achievement.  The terms of an Award may provide that partial
achievement of the performance measures may result in a payment or vesting based
upon the degree of achievement. In addition, partial achievement of performance
measures shall apply toward a Participant's individual limitations as set forth
in Section 3.3.


(c) Extraordinary Items.  In establishing any performance measures, the
Committee may provide for the exclusion of the effects of the following items,
to the extent identified in the audited financial statements of the Company,
including footnotes, or in the Management's Discussion and Analysis section of
the Company's annual report: (i) extraordinary, unusual or nonrecurring items of
gain or loss; (ii) gains or losses on the disposition of a business; (iii)
changes in tax or accounting principles, regulations or laws or (iv) mergers or
acquisitions.  To the extent not specifically excluded, such effects shall be
included in any applicable performance measure.


(d) Adjustments. Pursuant to this Section 2.3, in certain circumstances the
Committee may adjust performance measures; provided, however, that no adjustment
may be made with respect to an Award that is intended to be Performance-Based
Compensation, except to the extent the Committee exercises such negative
discretion as is permitted under applicable law for purposes of an exception
under Code Section 162(m). If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the manner in which the Company or a Subsidiary conducts its business or other
events or circumstances render current performance measures to be unsuitable,
the Committee may modify such


2

--------------------------------------------------------------------------------





performance measures, in whole or in part, as the Committee deems appropriate.
If a Participant is promoted, demoted or transferred to a different business
unit during a performance period, the Committee may determine that the selected
performance measures or applicable performance period are no longer appropriate,
in which case, the Committee, in its sole discretion, may (i) adjust, change or
eliminate the performance measures or change the applicable performance period
or (ii) cause to be made a cash payment to the Participant in an amount
determined by the Committee.


Section 2.4 Dividends and Dividend Equivalents.  Any Award may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Shares subject to the Award, which payments may be made
currently or credited to an account for the Participant, may be settled in cash
or Stock and may be subject to terms similar to the underlying Award.
Notwithstanding the foregoing, for Awards granted on or after the Restatement
Effective Date (i) no dividend equivalents shall be granted in connection with
the grants of stock options, SARs or other Awards the value of which is based
solely on an increase in the value of the Shares after the date of grant of such
Award and (ii) no dividend payments or dividend equivalent payments shall be
made with respect to any Performance-Based Compensation or other Award subject
to performance-based vesting conditions prior to the date on which all
conditions or restrictions relating to such Award (or portion thereof to which
the dividend or dividend equivalent relates) have been satisfied, waived or
lapsed. Dividends and dividend equivalents that are not so vested shall be
forfeited.


Section 2.5 Forfeiture of Awards. Unless specifically provided to the contrary
in an Award Agreement, upon notification of Termination of Service for Cause,
any outstanding Award, whether vested or unvested, held by a Participant shall
terminate immediately, the Award shall be forfeited and the Participant shall
have no further rights thereunder.


Section 2.6 Deferred Compensation. The Plan is, and all Awards are, intended to
be exempt from (or, in the alternative, to comply with) Code Section 409A, and
each shall be construed, interpreted and administered accordingly. The Company
does not guarantee that any benefits that may be provided under the Plan will
satisfy all applicable provisions of Code Section 409A. If any Award would be
considered “deferred compensation” under Code Section 409A, the Committee
reserves the absolute right (including the right to delegate such right) to
unilaterally amend the Plan or the applicable Award Agreement, without the
consent of the Participant, to avoid the application of, or to maintain
compliance with, Code Section 409A. Any amendment by the Committee to the Plan
or an Award Agreement pursuant to this Section 2.6 shall maintain, to the extent
practicable, the original intent of the applicable provision without violating
Code Section 409A. A Participant's acceptance of any Award shall be deemed to
constitute the Participant's acknowledgment of, and consent to, the rights of
the Committee under this Section 2.6, without further consideration or action.
Any discretionary authority retained by the Committee pursuant to the terms of
the Plan or pursuant to an Award Agreement shall not be applicable to an Award
that is determined to constitute deferred compensation, if such discretionary
authority would contravene Code Section 409A.


Article 3
SHARES SUBJECT TO PLAN


Section 3.1 Shares.  The Shares with respect to which Awards may be made shall
be Shares currently authorized but unissued, currently held or, to the extent
permitted by applicable law, subsequently acquired by the Company, including
Shares purchased in the open market or in private transactions.


Section 3.2 Share Limitations.
 
(a) Share Reserve. Subject to the following provisions of this Section 3.2, the
maximum number of Shares that may be delivered under the Plan shall be 900,000
Shares (all of which may be granted as ISOs) plus any Shares that are covered
under the terms of a Prior Plan award that otherwise would become available for
reuse subject to the limitations in Section 3.2(b) of this Plan. The maximum
number of Shares available for delivery under the Plan (including the number
that may be granted as ISOs) and the number of Shares subject to outstanding
Awards shall be subject to adjustment as provided in Section 3.4. As of the date
of Stockholder approval of the Plan, no further awards shall be granted under
the Heartland Financial USA, Inc. 2005 Long-Term Incentive Plan.


(b) Counting Shares. For Awards granted on or after the Restatement Effective
Date, except as set forth in this Section 3.2(b), if an Award entitles the
holder thereof to receive or purchase Shares, the number of Shares covered by
such Award or to which such Award relates shall be counted on the date of grant
of such Award against the aggregate number of Shares available for granting
Awards under the Plan.


(i) Shares Added Back to Reserve. Subject to the limitations in Section
3.2(b)(ii) below, if any Shares covered by an Award or to which an Award relates
are not purchased or are forfeited or are reacquired by the Company (including
any Shares withheld by the Company or Shares tendered to satisfy any tax
withholding obligation on Full Value Awards or Shares


3

--------------------------------------------------------------------------------





covered by an Award that are settled in cash), or if an Award otherwise
terminates or is cancelled without delivery of any Shares, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such forfeiture, reacquisition
by the Company, termination or cancellation, shall again be available for
granting Awards under the Plan.


(ii) Shares Not Added Back to Reserve. Notwithstanding anything to the contrary
in Section 3.2(b)(i) above, the following Shares will not again become available
for issuance under the Plan: (A) any Shares which would have been issued upon an
exercise of a stock option but for the fact that the exercise price was paid by
a “net exercise” pursuant to Section 2.2 or any Shares tendered in payment of
the exercise price of a stock option; (B) any Shares withheld by the Company or
Shares tendered to satisfy any tax withholding obligation with respect to a
stock option or SAR; (C) Shares covered by a stock-settled SAR issued under the
Plan that are not issued in connection with settlement in Shares upon exercise;
or (D) Shares that are repurchased by the Company using stock option exercise
proceeds.


(iii) Cash-Only Awards. Awards that do not entitle the holder thereof to receive
or purchase Shares shall not be counted against the aggregate number of Shares
available for Awards under the Plan.


(iv) Substitute Awards Relating to Acquired Entities. Shares issued under Awards
granted in substitution for awards previously granted by an entity that is
acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.


Section 3.3 Limitations on Grants to Individuals. The following limitations
shall apply with respect to Awards:


(a) Stock Options and SARs.  The maximum number of Shares that may be subject to
stock options or SARs granted to any one Participant during any calendar year
that are intended to be Performance-Based Compensation, and then only to the
extent that such limitation is required by Code Section 162(m), shall be
100,000. For purposes of this Section 3.3(a), if a stock option is granted in
tandem with an SAR, such that the exercise of the option or SAR with respect to
a Share cancels the tandem SAR or option right, respectively, with respect to
such Share, the tandem option and SAR rights with respect to each Share shall be
counted as covering one Share for purposes of applying the limitations of this
Section 3.3(a).


(b) Stock Awards.  The maximum number of Shares that may be subject to stock
awards that are granted to any one Participant during any calendar year and are
intended to be Performance-Based Compensation, and then only to the extent that
such limitation is required by Code Section 162(m), shall be 100,000.


(c) Cash Incentive Awards and Stock Awards Settled in Cash.  The maximum dollar
amount that may be payable to any one Participant pursuant to cash incentive
awards or cash-settled stock awards that are granted to any one Participant
during any calendar year and are intended to be Performance-Based Compensation,
and then only to the extent that such limitation is required by Code Section
162(m), shall be $1,000,000.


(d) Limitation for Awards Granted to Non-Employee Directors. Notwithstanding the
other limitations set forth in this Section 3.3, on or after the Restatement
Effective Date, no director who is not also an employee of the Company or an
Affiliate may be granted any Award or Awards denominated in Shares that exceed
in the aggregate $100,000 in value (such value computed as of the date of grant
in accordance with applicable financial accounting rules) in any calendar year.
The foregoing limit shall not apply to any Award made pursuant to any election
by the director to receive an Award in lieu of all or a portion of retainers and
meeting fees..


(e) Dividends, Dividend Equivalents and Earnings.  For purposes of determining
whether an Award is intended to be qualified as Performance-Based Compensation
under the foregoing limitations of this Section 3.3, (i) the right to receive
dividends and dividend equivalents with respect to any Award that is not yet
vested shall be treated as a separate Award, and (ii) if the delivery of any
Shares or cash under an Award is deferred, any earnings, including dividends and
dividend equivalents, shall be disregarded.


(f) Partial Performance. Notwithstanding the preceding provisions of this
Section 3.3, if in respect of any performance period or restriction period, the
Committee grants to a Participant Awards having an aggregate dollar value and/or
number of Shares less than the maximum dollar value and/or number of Shares that
could be paid or awarded to such Participant based on the degree to which the
relevant performance measures were attained, the excess of such maximum dollar
value and/or number of Shares over the aggregate dollar value and/or number of
Shares actually subject to Awards granted to such Participant shall be carried
forward and shall increase the maximum dollar value and/or the number of Shares
that may be awarded to such Participant in respect of the next performance
period or restriction period in respect of which the Committee grants to such
Participant an Award intended to qualify as Performance-Based Compensation,
subject to adjustment pursuant to Section 3.4.


4

--------------------------------------------------------------------------------







Section 3.4 Corporate Transactions; Repricing. 


(a) Adjustments. To the extent permitted under Code Section 409A, to the extent
applicable, in the event of a corporate transaction involving the Company or the
Shares (including any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares), all outstanding Awards, the number of Shares
available for delivery under the Plan under Section 3.2 and each of the
specified limitations set forth in Section 3.3 shall be adjusted automatically
to proportionately and uniformly reflect such transaction (but only to the
extent that such adjustment will not negatively affect the status of an Award
intended to qualify as Performance-Based Compensation, if applicable); provided,
however, that the Committee may otherwise adjust Awards (or prevent such
automatic adjustment) as it deems necessary, in its sole discretion, to preserve
the benefits or potential benefits of the Awards and the Plan.  Action by the
Committee under this Section 3.4(a) may include: (i) adjustment of the number
and kind of shares that may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding Awards; (iii) adjustment of the
exercise price of outstanding stock options and SARs; and (iv) any other
adjustments that the Committee determines to be equitable (which may include
(A) replacement of an Award with another award that the Committee determines has
comparable value and that is based on stock of a company resulting from a
corporate transaction, and (B) cancellation of an Award in return for cash
payment of the current value of the Award, determined as though the Award were
fully vested at the time of payment, provided that in the case of a stock option
or SAR, the amount of such payment shall be the excess of the value of the stock
subject to the option or SAR at the time of the transaction over the exercise
price, provided, further, that no such payment shall be required in
consideration of the Award if the exercise price is greater than the value of
the stock at the time of such corporate transaction).


(b) No Repricing. Notwithstanding any provision of the Plan to the contrary, no
adjustment or reduction of the exercise price of any outstanding stock option or
SAR in the event of a decline in Stock price shall be permitted without approval
by the Stockholders or as otherwise specifically provided under Section 3.4(a).
The foregoing prohibition includes (i) reducing the exercise price of
outstanding stock options or SARs, (ii) cancelling outstanding stock options or
SARs in connection with the granting of other stock awards, including stock
options or SARs with a lower exercise price, to the same individual, (iii)
cancelling stock options or SARs with an exercise price in excess of the current
Fair Market Value in exchange for a cash or other payment, and (iv) taking any
other action that would be treated as a repricing of a stock option or SAR under
the rules of the primary securities exchange or similar entity on which the
Shares are listed.


Section 3.5 Delivery of Shares.  Delivery of Shares or other amounts under the
Plan shall be subject to the following:


(a) Compliance with Applicable Laws.  Notwithstanding any provision of the Plan
to the contrary, the Company shall have no obligation to deliver any Shares or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws and the applicable requirements
of any securities exchange or similar entity.


(b) Certificates.  To the extent that the Plan provides for the issuance of
Shares, the issuance may be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the applicable rules of any securities
exchange or similar entity.


Article 4
CHANGE IN CONTROL


Section 4.1 Consequence of a Change in Control. Subject to the provisions of
Section 3.4 (relating to the adjustment of shares), and except as otherwise
provided in the Plan or in the terms of any Award Agreement, if a Participant’s
employment by the Company, or any Affiliate or successor of the Company, shall
become subject to a Termination of Service (as defined in this Article 4) within
the period beginning six months prior to a Change in Control and ending 24
months after a Change in Control (the “Covered Period”):


(a) All stock options and SARs under the Plan then held by the Participant shall
become fully exercisable immediately upon the Termination of Service (subject to
any forfeiture and expiration provisions otherwise applicable to the options or
SARs).


(b) All stock awards and cash incentive awards under the Plan then held by the
Participant shall become fully earned and vested immediately upon the
Termination of Service (subject to any forfeiture and expiration provisions
otherwise applicable to the stock awards or cash incentive awards).


(c) Notwithstanding the foregoing provisions of this Section 4.1, if the vesting
of an outstanding Award is conditioned upon the achievement of performance
measures, then the Award shall vest at target.


5

--------------------------------------------------------------------------------









Section 4.2 Definition of Change in Control.  For purposes of the Plan, “Change
in Control” means the first to occur of the following:


(a) the consummation of the acquisition by any “person” (as such term is defined
in Section 13(d) or 14(d) of the Exchange Act) of “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 51% or more of
the combined voting power of the then outstanding Voting Securities of the
Company;


(b) the individuals who, as of the Effective Date, are members of the Board
cease for any reason to constitute a majority of the Board, unless the election
or nomination for election by the Stockholders of any new director was approved
by a vote of a majority of the Board, in which case such new director shall for
purposes of this Plan be considered as a member of the Board; or


(c) the consummation by the Company of (i) a merger or consolidation if the
Stockholders immediately before such merger or consolidation do not, as a result
of such merger or consolidation, own, directly or indirectly, more than 51% of
the combined voting power of the then outstanding Voting Securities of the
entity resulting from such merger or consolidation in substantially the same
proportion as their ownership of the combined voting power of the Voting
Securities of the Company outstanding immediately before such merger or
consolidation or (ii) a complete liquidation or dissolution or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.


(d) Notwithstanding any provision in the foregoing definition of Change in
Control to the contrary, a Change in Control shall not be deemed to occur solely
because 51% or more of the combined voting power of the then outstanding
securities of the Company are acquired by (i) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained for
employees of the entity or (ii) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the Stockholders in the same
proportion as their ownership of Stock immediately prior to such acquisition.


(e) Further notwithstanding any provision in the foregoing definition of Change
in Control to the contrary, in the event that any Award constitutes deferred
compensation, and the settlement of, or distribution of benefits under such
Award is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the event constituting the Change in Control
also constituting a “change in control event” under Code Section 409A.


4.3 Definition of Termination of Service.  Solely for purposes of this Article
4, “Termination of Service” shall mean termination of the Participant’s
employment either:


(a) by the Company or its successor, as the case may be, other than a
termination for Cause or any termination as a result of death or disability; or


(b) by the Participant for Good Reason.


Voluntary retirement by the Participant shall not constitute a “Termination of
Service” hereunder, unless it otherwise constitutes a Good Reason termination.


4.4 Definition of Good Reason.  For purposes of the Plan, “Good Reason” shall
mean the Participant’s voluntary Termination of Service for one or more of the
following reasons; provided, however, that for any of the following events that
occur during the six-month period prior to a Change in Control, the Participant
may only voluntarily terminate employment for Good Reason based upon such
circumstances by giving written notice (as described below) on or before the
date which is 30 days following such Change of Control:


(a) a material and adverse diminution in the nature, scope or status of the
Participant’s position, authorities or duties from those in effect immediately
prior to the Covered Period, including, without limitation, if the Employee
ceases to be an executive officer of a public company, if immediately prior to
the Covered Period the Participant was an executive officer of a public company;


(b) a material reduction in the Participant’s “Base Compensation,” which is an
amount equal to the sum of (i)the greater of the Participant’s then-current
annual salary or the Participant’s annual salary as of the date of one day prior
to the Change in Control; and (ii)the average of the three most recent bonuses
paid to the Participant;




6

--------------------------------------------------------------------------------





(c) relocation of the Participant’s primary place of employment of more than 50
miles from the Participant’s primary place of employment prior to the Covered
Period or a requirement that the Participant engage in travel that is materially
greater than prior to the Covered Period;


(d) failure by the acquirer to assume a change in control agreement (or other
similar agreement) between the Participant and the Company at the time of the
Change in Control; or


(e) a material breach by the Company, or its successor, of a change in control
agreement (or similar agreement) with the Participant.


Notwithstanding the foregoing, prior to the Participant’s Termination of Service
for Good Reason, the Participant must give the Company written notice of the
existence of any condition set forth in clause (a) - (e) above within 90 days of
such initial existence and the Company shall have 30 days from the date of such
notice in which to cure the condition giving rise to Good Reason, if curable.
If, during such 30-day period, the Company cures the condition giving rise to
Good Reason, no benefits shall be due under this Article 4 with respect to such
occurrence. If, during such 30-day period, the Company fails or refuses to cure
the condition giving rise to Good Reason, the Participant shall be entitled to
benefits under this Article 4 upon such Termination of Service; provided such
Termination of Service occurs within 24 months of such initial existence of the
applicable condition.


Article 5
COMMITTEE


Article 5.1 Administration.  The authority to control and manage the operation
and administration of the Plan shall be vested in the Committee in accordance
with this Article 5.  The Committee shall be selected by the Board, provided
that the Committee shall consist of two or more members of the Board, each of
whom is both a “non-employee director” (within the meaning of Rule 16b-3
promulgated under the Exchange Act) and an “outside director” (within the
meaning of Code Section 162(m)). Subject to the applicable rules of any
securities exchange or similar entity, if the Committee does not exist, or for
any other reason determined by the Board, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.


Article 5.2 Powers of Committee.  The Committee's administration of the Plan
shall be subject to terms of the Plan and the following:


(a) The Committee shall have the authority and discretion to select from among
the Company's and the Subsidiary's employees, directors and service providers
those persons who shall receive Awards, to determine the time or times of
receipt, to determine the types of Awards and the number of Shares covered by
the Awards, to establish the terms of Awards, to cancel or suspend Awards and to
reduce or eliminate any restrictions or vesting requirements applicable to an
Award at any time after the grant of the Award.


(b) In the event that the Committee determines that it is advisable to grant
Awards that do not qualify for the exception for Performance-Based Compensation
from the tax deductibility limitations of Code Section 162(m), the Committee may
grant such Awards without satisfying the requirements of Code Section 162(m).


(c) The Committee shall have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.


(d) The Committee shall have the authority to define terms not otherwise defined
in the Plan.


(e) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan shall be final and binding on all persons.


(f) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles and
bylaws of the Company and to all applicable law.


Section 5.3 Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of any securities exchange or similar
entity or the Plan, or as necessary to comply with the exemptive provisions of
Rule 16b-3 of the Exchange Act, the Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers under the Plan to
any person or persons selected by it, including (a) delegating to a committee of
one or more members of the Board who are not “outside directors” (within the
meaning of Code


7

--------------------------------------------------------------------------------





Section 162(m)) the authority to grant Awards to eligible persons who are either
(i) not then “covered employees” (within the meaning of Code Section 162(m)) and
are not expected to be “covered employees” at the time of recognition of income
resulting from such Award; or (ii) not persons with respect to whom the Company
wishes to comply with Code Section 162(m); and (b) delegating to a committee of
one or more members of the Board who are not “non-employee directors” (within
the meaning of Rule 16b-3) the authority to grant Awards to eligible persons who
are not then subject to Section 16 of the Exchange Act.  The acts of such
delegates shall be treated under the Plan as acts of the Committee and such
delegates shall report regularly to the Committee regarding the delegated duties
and responsibilities and any Awards granted. Any such allocation or delegation
may be revoked by the Committee at any time.


Section 5.4 Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and each Subsidiary shall furnish the Committee with
such data and information as it determines may be required for it to discharge
its duties under the Plan.  The records of the Company and each Subsidiary as to
an employee's or Participant's employment, termination of employment, leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect.  Subject to applicable
law, Participants and other persons entitled to benefits under the Plan shall
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.


Section 5.5 Expenses and Liabilities. All expenses and liabilities incurred by
the Committee in the administration and interpretation of the Plan or any Award
Agreement shall be borne by the Company. The Committee may employ attorneys,
consultants, accountants or other persons in connection with the administration
and interpretation of the Plan, and the Company, and its officers and directors,
shall be entitled to rely upon the advice, opinions or valuations of any such
persons.


Article 6
AMENDMENT AND TERMINATION


Article 6.1 General.  The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement; provided, however, that
no amendment or termination may (except as provided in Section 2.6, Section 3.4
and Section 6.2), in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), impair the rights of any Participant or beneficiary under any
Award granted prior to the date such amendment or termination is adopted by the
Board; provided, further, that, no amendment may (a) materially increase the
benefits accruing to Participants under the Plan, (b) materially increase the
aggregate number of securities that may be issued under the Plan other than
pursuant to Section 3.4, or (c) materially modify the requirements for
participation in the Plan, unless the amendment under (a), (b) or (c)
immediately above is approved by the Stockholders.


Article 6.2 Amendment to Conform to Law.  Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, the Committee may amend the Plan or
any Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or the Award
Agreement to any applicable law. By accepting an Award, the Participant shall be
deemed to have acknowledged and consented to any amendment to an Award made
pursuant to this Section 6.2, Section 2.6 or Section 3.4 without further
consideration or action.


Article 7
GENERAL TERMS


Section 7.1 No Implied Rights.


(a) No Rights to Specific Assets.  No person shall by reason of participation in
the Plan acquire any right in or title to any assets, funds or property of the
Company or any Subsidiary, including any specific funds, assets, or other
property that the Company or a Subsidiary, in its sole discretion, may set aside
in anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Shares or amounts, if any, distributable in accordance
with the terms of the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan or an Award Agreement shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to provide any benefits to any person.


(b) No Contractual Right to Employment or Future Awards.  The Plan does not
constitute a contract of employment, and selection as a Participant shall not
give any person the right to be retained in the service of the Company or a
Subsidiary or any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan.  No
individual shall have the right to be selected to receive an Award, or, having
been so selected, to receive a future Award.




8

--------------------------------------------------------------------------------





(c) No Rights as a Stockholder. Except as otherwise provided in the Plan, no
Award shall confer upon the holder thereof any rights as a Stockholder prior to
the date on which the individual fulfills all conditions for receipt of such
rights.


Section 7.2 Transferability.  Except as otherwise provided by the Committee,
Awards are not transferable except as designated by the Participant by will or
by the laws of descent and distribution or pursuant to a “qualified domestic
relations order” (as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974). The Committee shall have the discretion to permit
the transfer of Awards; provided, however, that such transfers shall be limited
to immediate family members of Participants, trusts and partnerships established
for the primary benefit of such family members or to charitable organizations;
and provided, further, that such transfers shall not be made for consideration
to the Participant.


Section 7.3 Designation of Beneficiaries.  A Participant hereunder may file with
the Company a written designation of a beneficiary or beneficiaries under the
Plan and may from time to time revoke or amend any such designation. Any
designation of beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
is in doubt as to the entitlement of any such beneficiary to any Award, the
Committee may determine to recognize only the legal representative of the
Participant in which case the Company, the Committee and the members thereof
shall not have any further liability to anyone.


Section 7.4 Non-Exclusivity.  Neither the adoption of the Plan by the Board nor
the submission of the Plan to the Stockholders for approval shall be construed
as creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as either may deem desirable, including the
granting of restricted stock, stock options or other equity awards otherwise
than under the Plan or an arrangement that is or is not intended to qualify
under Code Section 162(m), and such arrangements may be either generally
applicable or applicable only in specific cases.


Section 7.5 Award Agreement.  Each Award shall be evidenced by an Award
Agreement. A copy of the Award Agreement, in any medium chosen by the Committee,
shall be made available to the Participant, and the Committee may require that
the Participant sign a copy of the Award Agreement.


Section 7.6 Form and Time of Elections.  Unless otherwise specified in the Plan,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such terms, not inconsistent with the terms of the Plan, as the
Committee may require.


Section 7.7 Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information that the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.


Section 7.8 Tax Withholding.  All distributions under the Plan shall be subject
to withholding of all applicable taxes and the Committee may condition the
delivery of any Shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations.  Except as otherwise provided by the
Committee, such withholding obligations may be satisfied: (a) through cash
payment by the Participant; (b) through the surrender of Shares that the
Participant already owns; or (c) through the surrender of Shares to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such Shares under clause
(c) may not be used to satisfy more than the Company's minimum statutory
withholding obligation.


Section 7.9 Action by Company or Subsidiary.  Any action required or permitted
to be taken by the Company or a Subsidiary shall be by resolution of its board
of directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or the applicable rules of any
securities exchange or similar entity) by a duly authorized officer of the
Company or such Subsidiary.\


Section 7.10 Successors.  All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company.


Section 7.11 Indemnification.  To the fullest extent permitted by law, each
person who is or shall have been a member of the Committee or the Board, or an
officer of the Company to whom authority was delegated in accordance with
Section 5.3, or an employee of the Company shall be indemnified and held
harmless by the Company against and from any loss (including amounts paid in
settlement), cost, liability or expense (including reasonable attorneys' fees)
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company's approval, or paid by him
or her in satisfaction


9

--------------------------------------------------------------------------------





of any judgment in any such action, suit, or proceeding against him or her,
provided that he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of his or her own willful misconduct or except as expressly
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company's charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


Section 7.12 No Fractional Shares.  Unless otherwise permitted by the Committee,
no fractional Shares shall be issued or delivered pursuant to the Plan or any
Award. The Committee shall determine whether cash, Shares or other property
shall be issued or paid in lieu of fractional Shares or whether such fractional
Shares or any rights thereto shall be forfeited or otherwise eliminated.


Section 7.13 Governing Law.  The Plan, all Awards, and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 7.14 Benefits Under Other Plans.  Except as otherwise provided by the
Committee, Awards granted to a Participant (including the grant and the receipt
of benefits) shall be disregarded for purposes of determining the Participant's
benefits under, or contributions to, any qualified retirement plan, nonqualified
plan and any other benefit plan maintained by the Participant's employer.


Section 7.15 Validity.  If any provision of the Plan is determined to be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if such illegal or invalid provision had never been included in the Plan.


Section 7.16 Notice.  Unless provided otherwise in an Award Agreement, all
written communications to the Company provided for in the Plan, or any Award
Agreement, shall be delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid (provided that international
mail shall be sent via overnight or two-day delivery), or sent by facsimile or
prepaid overnight courier to the Company at the address set forth below:


Heartland Financial USA, Inc.
1398 Central Avenue
Dubuque, Iowa 52001


Such communications shall be deemed given:


(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;


(b) in the case of certified or registered U.S. mail, five days after deposit in
the U.S. mail; or


(c) in the case of facsimile, the date upon which the transmitting party
receives confirmation of receipt by facsimile, telephone or otherwise;


provided, however, that in no event shall any communication be deemed to be
given later than the date it is actually received, provided it is actually
received. In the event a communication is not received, it shall be deemed
received only upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery service provider.
Communications that are to be delivered by the U.S. mail or by overnight service
to the Company shall be directed to the attention of the Company's senior human
resources officer and corporate secretary.


Section 7.17 Clawback Policy. Any Award, amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other similar action in accordance with the terms of any applicable Company
clawback policy (the “Policy”) or any applicable law. A Participant's receipt of
an Award shall be deemed to constitute the Participant's acknowledgment of and
consent to the Company's application, implementation and enforcement of (i) the
Policy and any similar policy established by the Company that may apply to the
Participant and (ii) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, as well as the Participant's
express agreement that the Company may take such actions as are necessary to
effectuate the Policy, any similar policy and applicable law without further
consideration or action.




10

--------------------------------------------------------------------------------





Section 7.18 Breach of Restrictive Covenants. Except as otherwise provided by
the Committee, notwithstanding any provision of the Plan to the contrary, if the
Participant breaches a non-competition, non-solicitation, non-disclosure or
other restrictive covenant set forth in the Award Agreement or any other
agreement between the Participant and the Company or a Subsidiary, whether
during or after the Participant's Termination of Service, in addition to any
other penalties or restrictions that may apply under any such agreement, state
law, or otherwise, the Participant shall forfeit or pay to the Company:


(a) any and all outstanding Awards granted to the Participant, including Awards
that have become vested or exercisable;


(b) any Shares held by the Participant in connection with the Plan that were
acquired by the Participant after the Participant's Termination of Service and
within the six-month period immediately preceding the Participant's Termination
of Service;


(c) the profit realized by the Participant from the exercise of any stock
options and SARs that the Participant has exercised after the Participant's
Termination of Service and within the six-month period immediately preceding the
Participant's Termination of Service, which profit is the difference between the
exercise price of the stock option or SAR and the Fair Market Value of any
Shares or cash acquired by the Participant upon exercise of such stock option or
SAR; and


(d) the profit realized by the Participant from the sale, or other disposition
for consideration, of any Shares received by the Participant in connection with
the Plan after the Participant's Termination of Service and within the six-month
period immediately preceding the Participant's Termination of Service and where
such sale or disposition occurs in such similar time period.


Article 8
DEFINED TERMS; CONSTRUCTION


Section 8.1 In addition to the other definitions contained in the Plan, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:


(a) “10% Stockholder” means an individual who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company.


(b) ”Affiliate” means any entity which owns or controls, is owned by or is under
common ownership or control with, the Company.


(c) “Award” means an award under the Plan.


(d) “Award Agreement” means the document that evidences the terms of an Award.
Such document shall be referred to as an agreement regardless of whether a
Participant's signature is required.
 
(e) ”Base Compensation” has the meaning ascribed to it in Section 4.4.


(f) “Board” means the Board of Directors of the Company.


(g) If the Participant is subject to an employment agreement (or other similar
agreement) with the Company or a Subsidiary that provides a definition of
termination for “cause,” then, for purposes of the Plan as it applies to that
Participant, the term “Cause” has the meaning set forth in such agreement; and
in the absence of such a definition, “Cause” means (i) any act of (A) fraud or
intentional misrepresentation or (B) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or a Subsidiary, (ii)
willful violation of any law, rule or regulation in connection with the
performance of a Participant's duties (other than traffic violations or similar
offenses), (iii) commission of any act of moral turpitude or conviction of a
felony or (iv) the willful or negligent failure of the Participant to perform
his or her duties in any material respect.


Further, the Participant shall be deemed to have terminated for Cause if, after
the Participant's Termination of Service, facts and circumstances arising during
the course of the Participant's employment with the Company are discovered that
would have constituted a termination for Cause.


Further, all rights a Participant has or may have under the Plan shall be
suspended automatically during the pendency of any investigation by the Board or
its designee or during any negotiations between the Board or its designee and
the


11

--------------------------------------------------------------------------------





Participant regarding any actual or alleged act or omission by the Participant
of the type described in the applicable definition of “Cause.”


(h) “Change in Control” has the meaning ascribed to it in Section 4.2.


(i) “Code” means the Internal Revenue Code of 1986.


(j) “Committee” means the Committee acting under Article 5, and in the event a
Committee is not currently appointed, the Board.


(k) “Company” means Heartland Financial USA, Inc., a Delaware Corporation.


(l) ”Covered Period” has the meaning ascribed to it in Section 4.1.


(m) “Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering the Company's or a Subsidiary's employees.


(n) “Effective Date” has the meaning ascribed to it in Section 1.1.


(o) “Exchange Act” means the Securities Exchange Act of 1934.


(p) “Fair Market Value” means, as of any date, the officially-quoted closing
selling price of the Shares on such date on the principal national securities
exchange on which Shares are listed or admitted to trading (including the NASDAQ
Stock Market, the New York Stock Exchange, or such other market or exchange in
which such prices are regularly quoted) or, if there have been no sales with
respect to Shares on such date, or if the Shares are not so listed or admitted
to trading, the Fair Market Value shall be the value established by the
Committee in good faith and, to the extent required, in accordance with Code
Sections 422 and 409A.


(q) “Full Value Award” shall mean any Award other than a stock option, SAR or
similar Award, the value of which his based solely on an increase in the value
of the Shares after the date of grant of such Award.


(r) “Good Reason” has the meaning ascribed to it in Section 4.4.


(s) “ISO” has the meaning ascribed to it in Section 2.1(a).


(t) “Participant” has the meaning ascribed to it in Section 1.2.


(u) “Performance-Based Compensation” has the meaning ascribed to it in Code
Section 162(m).


(v) “Plan” means the Heartland Financial USA, Inc. 2012 Long-Term Incentive
Plan.


(w) “Policy” has the meaning ascribed to it in Section 7.17.


(x) “Prior Plans” means the Heartland Financial USA, Inc. 2005 Long-Term
Incentive Plan and the Heartland Financial USA, Inc. 2003 Stock Option Plan.


(y) “Securities Act” means the Securities Act of 1933.


(z) “SAR” has the meaning ascribed to it in Section 2.1(b).


(aa) “Share” means a share of Stock


(bb) “Stock” means the common stock of the Company, $0.10 par value per share.


(cc) “Stockholders” means the stockholders of the Company.




12

--------------------------------------------------------------------------------





(dd) “Subsidiary” means any corporation, bank or other entity that would be a
“subsidiary corporation” with respect to the Company as defined in Code
Section 424(f).


(ee) For purposes of Article 4, “Termination of Service” has the meaning
ascribed to it in Section 4.3. Otherwise, it means the first day occurring on or
after a grant date on which the Participant ceases to be an employee and
director of, and service provider to, the Company and each Subsidiary,
regardless of the reason for such cessation, subject to the following:


(i)The Participant's cessation as an employee or service provider shall not be
deemed to occur by reason of the Participant's being on a leave of absence from
the Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant's services.


(ii)If, as a result of a sale or other transaction, the Subsidiary for whom the
Participant is employed (or to whom the Participant is providing services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an employee or director of, or service provider to, the Company or
an entity that is then a Subsidiary, then the occurrence of such transaction
shall be treated as the Participant's Termination of Service caused by the
Participant being discharged by the entity for whom the Participant is employed
or to whom the Participant is providing services.


(iii)A service provider other than an employee or director whose services to the
Company or a Subsidiary are governed by a written agreement with such service
provider shall cease to be a service provider at the time such written agreement
ends (without renewal); and such a service provider whose services to the
Company or a Subsidiary are not governed by a written agreement with the service
provider shall cease to be a service provider on the date that is 90 days after
the date the service provider last provides services requested by the Company or
a Subsidiary.


(iv)Notwithstanding the foregoing, in the event that any Award constitutes
deferred compensation, the term Termination of Service shall be interpreted by
the Committee in a manner consistent with the definition of “separation from
service” as defined under Code Section 409A.


(ff) “Voting Securities” means any securities that ordinarily possess the power
to vote in the election of directors without the happening of any precondition
or contingency.


Section 8.2 In the Plan, unless otherwise stated, the following uses apply:


(a) actions permitted under the Plan may be taken at any time and from time to
time in the actor's reasonable discretion;


(b) references to a statute shall refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;


(c) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;


(d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;


(e) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company;


(f) the words “include,” “includes” and “including” means “include, without
limitation,” “includes, without limitation” and “including, without limitation,”
respectively;


(g) all references to sections are to sections in the Plan;


(h) all words used shall be construed to be of such gender or number as the
circumstances and context require;


(i) the captions and headings of articles and sections appearing in the Plan
have been inserted solely for convenience of reference and shall not be
considered a part of the Plan, nor shall any of them affect the meaning or
interpretation of the Plan or any of its provisions;




13

--------------------------------------------------------------------------------





(j) any reference to an agreement, plan, policy, document or set of documents,
and the rights and obligations of the parties under any such agreement, plan,
policy, document or set of documents, shall mean such agreement, plan, policy,
document or set of documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and


(k) all accounting terms not specifically defined in the Plan shall be construed
in accordance with GAAP.








14